DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-16 are allowed. 
	The present invention is directed to an original document detection apparatus and an original document detection method of detecting an original document arranged on a background. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an original document detection apparatus comprising: 
a camera that acquires a background image by imaging a background of an original document in a state where the original document is not arranged, and acquires an original document including background image by imaging the same range as the background image in a state where the original document is arranged on the background; 
a processor configured to: 
 	generate a difference image obtained by subtracting gradation values of corresponding pixels of the background image from gradation values of pixels of the original document including background image, respectively; 
 	generate an inverse difference image obtained by subtracting the gradation values of the corresponding pixels of the original document including background image from the gradation values of the pixels of the background image, respectively; 
generate a sum image obtained by summing gradation values of pixels of the difference image and gradation values of corresponding pixels of the inverse difference image; and 
 	detect a region of the original document based on the sum image.

The closest prior art, Dwivedula et al. (US 2009/0185752 A1) in view of Isaev (US 2014/0118796 A1) fails to anticipated or render obvious at least underlined limitations.
Regarding claim 1, Dwivedula et al. (US 2009/0185752 A1) discloses methods and apparatus for cropping images and, more particularly, to digital image processing systems and methods for detecting the boundaries of a scanned document image.
Isaev (US 2014/0118796 A1) discloses functions traditionally associated with converting printed papers into electronic images for processing or storing within a computer system. Flatbed scanners and multifunctional devices (MFP's) are frequently used for performing this task. Embodiments of the invention relate particularly to improving scanning speeds and reducing the number of required scanning passes to process documents or other items.
However, Dwivedula et al. (US 2009/0185752 A1) in view of Isaev (US 2014/0118796 A1) do not disclose “generate an inverse difference image obtained by subtracting the gradation values of the corresponding pixels of the original document including background image from the gradation values of the pixels of the background image, respectively; 

 	detect a region of the original document based on the sum image.”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claim 16 is reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claim 16 is found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-15, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/           Primary Examiner, Art Unit 2672